 



PROMISSORY NOTE

 



US$35,000.00 (Principal Amount)   November 8, 2011





 

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation (“IHC”) and
Innovative Logistics Techniques, Inc. (“Innolog”) (together the “Maker”),
jointly and severally promise to pay to the Kay M. Gumbinner Trust (the
“Holder”), at such place as the Holder may later designate in writing, in lawful
money of the United States, the principal sum of THIRTY-FIVE THOUSAND US DOLLARS
($35,000.00) (“Principal Amount”) in accordance with this promissory note (the
“Note”) under the terms set forth herein. All of the obligations directly or
indirectly due to Holder hereunder and in connection with the transactions
contemplated hereby, including without limitation principal, interest, fees,
past due fees, purchase prices, costs and expenses, are collectively referred to
as the “Obligations.”

 

1.Repayments & Special Terms

 

Principal and interest under this Note is due and payable on the earlier of (a)
1:00 PM EDT on the business day following the receipt of the account receiveable
described in Section 6 hereof and (b) 1:00 PM EDT Friday, 11/11/11 (“Maturity
Date”). Furthermore, this Note shall be repaid as a first priority from any and
all amounts received by Maker from ANY accounts receivable received by any of
Maker subject only to normal operating expenses and regular current operating
accounts payables until this Note is repaid in full. No payments are to be made
to any other notes or government agencies prior to the repayment of this Note.

 

Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, all or part of the principal amount of this Note, along
with the interest and Fee and other amounts described hereunder. Each payment
shall be applied first to the principal balance due.

 

In addition, Maker shall pay twelve thousand Five hundred dollars ($12,500) of
the $65,500 settlement amount currently outstanding under the Forbearance
Agreement (as defined herein) on or before the Maturity Date.

 

Maker represents and warrants that the statements in the email dated September
24, 2011 1:30AM from Robert Gumbinner as confirmed and agreed by Mr. Danielczyk
in an email dated September 24, 2011 10:52AM are true and accurate and the terms
of such email are incorporated herein by reference and made a part hereof as
representations, warranties and covenants with respect to this Note.

 

TIME IS OF THE ESSENCE on the repayment of this Note. There is no grace period
on the repayment and payment of the amounts due hereunder.

 

2.Interest/Fee/Additional Compensation

 

(a) Maker shall pay to Payee a flat fee (“Fee”) of THREE THOUSAND DOLLARS
($3,000), due and payable on the Maturity Date, which Fee shall be deemed earned
at the time of the initial funding of the loan; provided, however, that if all
of the amounts due hereunder are repaid by 5:00 pm on Wednesday, November 9,
2011, the Fee shall be reduced to $2,500.

 

(b) In addition, Maker shall issue to Payee or Payee’s designee 35,000 Warrants,
convertible into common stock of Innolog Holdings Corporation, a Nevada
corporation, at an exercise price of $0.01 per share for five years from the
date hereof, with such other terms that are substantially the same as other
similar warrants.

 

- 1 -

 

 

3.Late Fee and Default Interest

 

As noted above, time is of the essence on the repayment of this Note. If this
Note is not paid in full on or before the Maturity Date, there shall be a late
fee of $5,000. There shall accrue additional Late Fees of 10% of the outstanding
amounts owed hereunder every ten (10) calendar days until repaid in full. In
addition, after the Maturity Date, this Note shall accrue interest from the
Maturity Date at the rate of eighteen percent (18%) per annum, compounded daily
until paid in full (“Default Interest”). Such Default Interest shall be on the
outstanding principal amount, the interest due under the Note and the Late
Fee(s).

 

4.Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a)          If Maker or Guarantor defaults in the payment of any amount due on
this Note when due, including the payment of a portion of the Forbearance
Agreement (there is no requirement for any notice and there is no right to cure
any failure of payment when due); and

 

(b)          If Maker uses any accounts receivables or other moneys that come
into the company other than for payment of normal operating expenses and regular
current accounts payables before all amounts due under this Note are repaid in
full;

 

(c)          If Maker directly or indirectly redirects any of the Collateral or
proceeds of the Collateral without first paying all of the amounts due
hereunder;

 

(d)          If Maker or Guarantor shall (i) make a general assignment for the
benefit of creditors, or (ii) apply for or consent to the appointment of a
receiver, trustee or liquidator for itself or all or a substantial part of its
assets, or (iii) be adjudicated a bankrupt or insolvent, or (iv) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether Federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether Federal or state) relating to relief of debtors, or (v)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves an involuntary petition seeking reorganization of Maker, or
appoints, pursuant to such a petition, a receiver, trustee or liquidator for it
or all or a substantial part of its assets; and

 

(e)          If any confession of judgment is filed or threatened to be filed
against IHC, Innolog or Guarantor; and

 

(f)          If Maker or Guarantor shall default in any other obligation to
Holder or any of its affiliates or relatives under any other agreement or
obligation, including without limitation that certain Forbearance Agreement
entered into by Maker and Holder dated as of September 21, 2011.

 

(g)          If any representation or warranty of Maker is untrue or any
covenant of Maker is breached.

 

- 2 -

 

 

5. Remedies

 

(a)          Upon the occurrence of an Event of Default, Holder may, in Holder's
sole and absolute discretion and without notice or demand to Maker or to
Guarantor, accelerate the due date of any amounts owed hereunder and declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker and Guarantor.

 

(b)          If an Event of Default shall occur, the Maker and Guarantor shall
jointly and severally immediately pay the Holder, on demand by the Holder, all
costs and expenses incurred by the Holder in connection with the collection and
enforcement of this Note, including attorneys' fees, accountants and tax
advisor’s fees and the amounts described above.

 

(c)          Maker and Guarantor understand, acknowledge and agree, that upon an
Event of Default, Holder shall immediately file the confession of Judgments
against each of IHC, Innolog and Guarantor under this Note, the Guaranty, the
Forbearance Agreement and the Forbearance Guaranty.

 

6.Security

 

Maker shall grant to Payee a security interest in specific accounts receivable
of Maker or Innolog as listed below:

 

N0017-08-C-20423 3018

DFAS-IN/BVD/IN, Prime # W91WAW-09-C-0173 Contract Name: ODCSLOG - Navy; Amount
approximately $107,000 - $145,000, referred to by Maker as the “Big Navy” A/R as
may be more fully described in an Attachment A if so attached, and the proceeds
therefrom (the “Collateral”). Maker shall execute and promptly deliver such
documents and instruments as Payee may request from time to time to secure,
evidence and perfect Payee's security interest and relative priority in the
Collateral.

 

In addition, this Note and the Obligations, including the full and prompt
payment of and the performance of this Note are directly, unconditionally and
irrevocably guaranteed by Dr. Ian Reynolds, an individual (“Guarantor”) pursuant
to a Guaranty and Indemnity Agreement with Guarantor of even date herewith (the
“Guaranty”). In addition to the Guaranty, all of the Obligations are secured by
the accounts receivable of Maker; provided, however that the holder may not file
any instruments perfecting such security interest until after the Maturity Date.
Upon request by the Holder, Maker shall immediately execute and deliver such
security interests, UCC-I and other filing statements or other documents or
interests requested by Holder in order to perfect the above-referenced security
interests.

 

7.Priority of Repayment.

 

This Note shall be repaid by Maker prior to the repayment of any other debt of
Maker other than normal operating expenses.

 

8.Miscellaneous

 

(a)          This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. Maker and
Guarantor (i) hereby irrevocably submit to the exclusive jurisdiction of the
United States District Court sitting in the Northern District of Virginia and
the courts of the Commonwealth of Virginia located in Fairfax County for the
purposes of any suit, action or proceeding arising out of or relating to this
Note and (ii) hereby waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.

 

- 3 -

 

 

(b)          This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Holder and Holder's successors and
assigns; and each reference herein to Maker or to Holder shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. This Note shall be binding upon Guarantor and Guarantor's heirs,
successors and assigns and shall inure to the benefit of Holder and Holder's
successors and assigns; and each reference herein to Guarantor, except where the
context shall otherwise require, be deemed to include its heirs, successors and
assigns. Notwithstanding the foregoing, neither Maker nor Guarantor shall have
any right to assign his obligations hereunder without Holder's prior written
consent.

 

(c)          Any failure by Holder to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.

 

(d)          Maker and Guarantor, and all others that may become liable for all
or any part of the obligations evidenced by this Note, hereby waive presentment,
demand, notice of nonpayment, protest and all other demands’ and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note, and do hereby consent to any number of renewals of extensions of the time
or payment hereof and agree that any such renewals or extensions may be made
without notice to any such persons and without affecting their liability herein
and do further consent to the release of any person liable hereon, all without
affecting the liability of the other persons, firms or Maker or Guarantor liable
for the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.

 

(i) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

 

(ii)       THE MAKER AND GUARANTOR ACKNOWLEDGE THAT THE TRANSACTION OF WHICH
THIS NOTE IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY
APPLICABLE LAW, HEREBY WAIVE ITS RESPECIVE RIGHT TO NOTICE AND HEARING WITH
RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS
MAY DESIRE TO USE.

 

- 4 -

 

(e)          The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Maker or Guarantor to comply with the terms of this Note. Amounts set forth or
provided for herein with respect to payments, the warrants and the like (and the
computation thereof) shall be the amounts to be received by the Holder thereof
and shall not, except as expressly provided herein, be subject to any other
obligation of the Maker or Guarantor (or the performance thereof). The Maker and
the Guarantor acknowl-edge that a breach by it of its obligations hereunder will
cause irreparable and material harm to the Holder and that the remedy at law for
any such breach may be inadequate. Therefore the Maker and Guarantor each agree
that, in the event of any such breach or threatened breach, the Holder shall be
entitled, in addition to all other available rights and remedies, at law or in
equity, to seek and obtain such equitable relief, including but not limited to
an injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(f)          Maker and Guarantor shall pay all costs and expenses associated
with this Note, the loan and the transactions contemplated hereby and hereunder.

 

(g)          Maker and Guarantor agree to pay immediately upon request and
without any need of any approvals or determinations of any kind all costs and
expenses of enforcement of this Note, including, without limitation, attorneys’
fees and expenses.

 

(h)          Maker and Guarantor shall immediately execute and deliver such
other documents, agreements and instruments as requested by Holder to carry out
the intent of this Note and related documents and to protect Holder’s interests
in any collateral or otherwise.

 

(i)          None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Holder.

 

(j)          Maker acknowledges the position of Fred Gumbinner as a trustee and
beneficiary of Holder and as the son of Robert Gumbinner, the primary trustee
and beneficiary of Maker and as a consultant and legal counsel for Maker. Maker
also acknowledges that Maker has repeatedly requested the assistance and
involvement of Fred Gumbinner in procuring loans from Holder and in negotiating
and drafting promissory notes, forbearance agreements and other documents
related thereto. Maker specifically now and forever with full and complete
knowledge, corporate authority and consent, waives any conflict of interest by
or potential conflict of interest of Fred Gumbinner and hereby indemnifies and
holds him harmless against any losses, claims or other actions of any kind.

 

(j)          Maker and Guarantor understand, acknowledge and agree that the
occurrence of an Event of Default hereunder shall cause acceleration of not only
this Note and the Obligations hereunder, but also acceleration of the
Forbearance Agreement and additional late fees and obligations thereunder.

 

CONFESSED JUDGMENT

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR OR GUARANTOR AND ALLOWS THE
HOLDER TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

- 5 -

 

 

Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
and Guarantor, jointly and severally (all three collectively hereinafter
referred to as “Debtor”), promise to pay to the order of Holder the sum of FIFTY
THOUSAND DOLLARS AND ZERO CENTS ($50,000.00), plus any additional Late Fee(s),
plus interest at 18% per annum, compounded daily, from the Maturity Date until
paid, including and after the recording of this confession of judgment, plus all
costs of collection, including all attorneys’ fees, and accounting fees less
credit for any payments made.

 

Debtor hereby appoints the following persons, or any one of them, as the
undersigned’s attorney-in-fact for the purpose of confessing judgment in favor
of KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred Gumbinner, trustees
under a trust agreement dated January 9, 2008 (known as the Kay M. Gumbinner
Trust), to wit:

 

Richard A. Golden, of 10627 Jones Street, #101B, Fairfax, Virginia 22030

Randall Borden, of 10627 Jones Street, #201A, Fairfax, Virginia 22030.

 

The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred
Gumbinner, trustees under a trust agreement dated January 9, 2008 (known as the
Kay M. Gumbinner Trust), in the amount of $50,000.00, plus all costs and
expenses of collection (including attorneys’ fees), plus additional late fees,
plus interest from the date of judgment so confessed at the rate of 18% per
annum, compounded monthly, or such lesser amount of principal plus interest as
the creditor may be willing to accept.

 

Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia.

 

Furthermore, Maker and Guarantor, jointly and severally acknowledge the Holders
right to pursue the guarantee, the security and the accounts receivable securing
this debt and the Confessed Judgment. Debtor hereby expressly waives the benefit
of any homestead exemption as to this debt and waives demand, protest, notice of
presentment, notice of protest, and notice of non-payment and dishonor of this
note. Debtor agrees this confessed judgment note is provided not in payment of,
but as additional security for and evidence of obligations due to the Holder
under the Note.

 



- 6 -

 



 

IN WITNESS WHEREOF, the undersigned represents that he is duly authorized and
empowered to enter into this agreement and Maker has caused this Note to be
executed as of the day and year first above written by its duly authorized and
empowered officer or representative.

 

  MAKER       Innolog Holdings Corporation       By:       William P. Danielczyk
    Executive Chairman, Chairman     & Authorized Representative      
Innovative Logistics Techniques, Inc.       By:       William P. Danielczyk    
Executive Chairman, Chairman     & Authorized Representative     For each of the
respective entities

 

WITNESSED               Name:         THIS NOTE IS ENDORSED BY GUARANTOR AS IF  
GUARANTOR WAS THE MAKER HEROF           Dr. Ian Reynolds        

 

- 7 -

 

